Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 1 of 15 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
---------------------------------------------------------------------- X
OCTAVIO JORGE PEREIRA on behalf of himself                             :
and all others similarly situated,                                     :
                                                                       :
                                      Plaintiff,                       : CIVIL CASE NO.
                                                                       :
       -against-                                                       :
                                                                       : COLLECTIVE AND CLASS
PIZZA PARAMUS, INC. d/b/a Mangiamo Pizza                               : ACTION
Restaurant; HANI GHOBRIAL, an individual;                              :
SAMEH GHOBRIAL, an individual; JOHN DOES 1- :
5 and ABC CORPS. 1-5.                                                  : COMPLAINT
                                                                       :
                                      Defendants.                      :
---------------------------------------------------------------------- X

       Plaintiff Octavio Jorge Pereira (“plaintiff”) individually and on behalf of all others

similarly situated, through his undersigned attorney, for his Collective and Class Action

Complaint against defendants Pizza Paramus, Inc. d/b/a Mangiamo Pizza Restaurant

(“Mangiamo”), Hani Ghobrial (“Hani”), Sameh Ghobrial (“Sameh”), John Does 1-5 and ABC

Corps 1-5 (collectively the “defendants”) alleges upon actual knowledge as to himself and, as to

all other matters, alleges upon information and belief, as follows:

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action to recover unpaid overtime wages and all available

relief pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. and the New

Jersey Wage and Hour Law (“NJWHL”), N.J.S.A. § 34:11-56a, et seq. for defendants’ failure to

pay their employees the full amount of wages due. Plaintiff seeks damages on his own behalf and

on behalf of all others similarly situated.

       2.      Mangiamo sells pizza and other food items, such as salads, sandwiches and pasta,

and offers catering, dine-in and delivery options.
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 2 of 15 PageID: 2



        3.      Plaintiff brings this action pursuant to the FLSA and NJWHL on behalf of himself

and other non-tipped, non-exempt Mangiamo restaurant employees, including Chefs, Cooks,

Salad Preparers, Food Preparers, Pizza Makers and Dishwashers (“restaurant workers”).

        4.      Defendants maintained a policy and practice that denied restaurant workers the

appropriate overtime compensation pursuant to the FLSA and NJWHL for hours worked in

excess of 40 hours per workweek.

        5.      Plaintiff seeks unpaid overtime wages, liquidated damages, pre- and post-

judgment interest and declaratory relief against defendants’ unlawful actions, and attorneys’ fees

and costs pursuant to the FLSA and NJWHL on behalf of himself and similarly situated

restaurant workers.

                                          JURISDICTION

        6.      This Court has subject matter jurisdiction of this case pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over plaintiff’s claims

under the NJWHL pursuant to 28 U.S.C. § 1367.

        7.      The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                               VENUE

        8.      Venue is proper in the District of New Jersey under 28 U.S.C. § 1391 because a

substantial part of the conduct alleged herein occurred in this judicial district. In addition,

plaintiff and defendants reside in this district.



                                           THE PARTIES

Plaintiff

        9.      Plaintiff Octavio Jorge Pereira is a resident of Passaic County, New Jersey.


                                                    2
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 3 of 15 PageID: 3



       10.     Pereira was employed most recently as a salad preparer by Mangiamo from on or

about January 1, 2015 to on or about December 31, 2018.

       11.     At all relevant times, Pereira was an employee engaged in commerce or the

production of goods for commerce on behalf of defendants. In the performance of his duties,

Pereira handled goods daily that traveled in interstate commerce, such as supplies and materials

used to operate the restaurant and catering business.

       12.     At all relevant times, Pereira was an employee of defendants within the meaning

of the FLSA.

       13.     At all relevant times, Pereira was an employee of defendants within the meaning

of the NJWHL.

       14.     Pereira has consented to be a party to the FLSA claims in the action pursuant to

29 U.S.C. §216(b).

Defendants

       15.     Defendant Pizza Paramus, Inc is a New Jersey corporation that owns and does

business as Mangiamo Pizza Restaurant, located at 501 Route 17, Paramus, NJ 07652.

       16.     Mangiamo opened for business in or about 2010.

       17.     Mangiamo has been at all relevant times an employer engaged in commerce or in

the production of goods for commerce within the meaning of the FLSA. For example, supplies

and materials that are used daily by Mangiamo are produced outside of the state of New Jersey.

       18.     At all relevant times, Mangiamo has had an annual gross volume of sales in

excess of $500,000.

       19.     Mangiamo’s restaurant workers, including plaintiff, handled and sold goods that

have been produced for commerce.

       20.     Defendant Sameh Ghobrial is an owner of Mangiamo.


                                                 3
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 4 of 15 PageID: 4



       21.     Defendant Hani Ghobrial is an owner of Mangiamo.

       22.     Hani Ghobrial and Sameh Ghobrial are brothers.

       23.     Defendants John Does 1-5 are owners of Mangiamo.

       24.     Defendants ABC Corps. 1-5 are owners of Mangiamo.

       25.     Sameh Ghobrial is sued individually in his capacity as principal, managing

member and owner of Mangiamo.

       26.     Hani Ghobrial is sued individually in his capacity as principal, managing member

and owner of Mangiamo.

       27.     Sameh holds the position of President of Pizza Paramus, Inc.

       28.     Hani holds the position of President of Pizza Paramus, Inc.

       29.     John Does 1-5 are sued individually in their capacity as owners of Mangiamo.

       30.     ABC Corps. 1-5 are sued in their capacity as owners of Mangiamo.

       31.     Sameh was plaintiff’s and the restaurant workers’ employer under the FLSA and

NJWHL because he exercised sufficient operational control and policy-making authority over

Mangiamo operations, established the restaurant workers’ terms and conditions of employment,

and created and enforced the method by which the workers’ wages were computed and paid.

       32.     For example, Sameh had the power to, and did, hire, fire and discipline

employees, establish and implement pay practices, work rules, work assignments, and

scheduling, control labor relations, personnel and pay policies and practices, determine wages,

pay wages and maintain time and payroll records at Mangiamo.

       33.     Hani was plaintiff’s and the restaurant workers’ employer under the FLSA and

NJWHL because he exercised sufficient operational control and policy-making authority over

Mangiamo operations, established the restaurant workers’ terms and conditions of employment,

and created and enforced the method by which the workers’ wages were computed and paid.


                                                4
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 5 of 15 PageID: 5



       34.     For example, Hani had the power to, and did, hire, fire and discipline employees,

establish and implement pay practices, work rules, work assignments, and scheduling, control

labor relations, personnel and pay policies and practices, determine wages, pay wages and

maintain time and payroll records at Mangiamo.

       35.     John Does 1-5 were plaintiff’s and the restaurant workers’ employers under the

FLSA and NJWHL because they employed the restaurant workers, exercised sufficient

operational control and policy-making authority over Mangiamo operations, established the

restaurant workers’ terms and conditions of employment, and created and enforced the method

by which the workers’ wages were computed and paid.

       36.     For example, John Does 1-5 had the power to, and did, hire, fire and discipline

employees, establish and implement pay practices, work rules, work assignments, and

scheduling, control labor relations, personnel and pay policies and practices, determine wages,

pay wages and maintain time and payroll records at Mangiamo.

       37.     ABC Corps. 1-5 were plaintiff’s and the restaurant workers’ employers under the

FLSA and NJWHL because they employed the restaurant workers, exercised sufficient

operational control and policy-making authority over Mangiamo operations, established the

restaurant workers’ terms and conditions of employment, and created and enforced the method

by which the workers’ wages were computed and paid.

       38.     For example, ABC Corps. 1-5 had the power to, and did, hire, fire and discipline

employees, establish and implement pay practices, work rules, work assignments, and

scheduling, control labor relations, personnel and pay policies and practices, determine wages,

pay wages and maintain time and payroll records at Mangiamo.

       39.     Sameh acted directly or indirectly in the interest of Mangiamo.

       40.     Hani acted directly or indirectly in the interest of Mangiamo.


                                                5
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 6 of 15 PageID: 6



       41.     John Does 1-5 acted directly or indirectly in the interest of Mangiamo.

       42.     ABC Corps. 1-5 acted directly or indirectly in the interest of Mangiamo.

       43.     Sameh is personally and jointly and severally liable for the violations of the FLSA

and NJWHL by Mangiamo.

       44.     Hani is personally and jointly and severally liable for the violations of the FLSA

and NJWHL by Mangiamo.

       45.     John Does 1-5 are personally and jointly and severally liable for the violations of

the FLSA and NJWHL by Mangiamo.

       46.     ABC Corps. 1-5 are jointly and severally liable for the violations of the FLSA and

NJWHL by Mangiamo.

       47.     Upon information and belief, Defendants, John Does 1-5 and ABC Corps. 1-5 are

individuals or entities whose names and addresses are unknown. These individuals or entities are

employers of the plaintiff and those similarly situated within the meaning of the FLSA and

NJWHL. They may be liable to plaintiff and those similarly situated but whom plaintiff may not

be knowledgeable of.

                         COLLECTIVE ACTION ALLEGATIONS

       48.     Plaintiff brings the First Claim against defendants as a collective action pursuant

to the FLSA, 29 U.S.C. § 216(b) on behalf of himself and other similarly situated individuals,

which include all other non-tipped, non-exempt restaurant employees, including Chefs, Cooks,

Salad Preparers, Food Preparers, Pizza Makers and Dishwashers employed by defendants at

Mangiamo at any time three years prior to the filing of this action through the entry of judgment

in this action (the “FLSA Collective”).

       49.     The exact number of FLSA Collective members is unknown to plaintiff at this

time, but there are believed to be at least 20 such persons who have been victims of defendants’


                                                6
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 7 of 15 PageID: 7



common policy and practices that have violated their rights under the FLSA by willfully denying

them overtime pay and other wages.

       50.     The identities of the FLSA Collective members are known to the defendants and

are contained in the employment records that the defendants are required to create and maintain

pursuant to the FLSA and NJWHL.

       51.     As part of their regular business practice, defendants have intentionally, willfully,

and repeatedly harmed the FLSA Collective by engaging in a pattern, practice, and/or policy of

violating the FLSA.

       52.     This policy, pattern, or practice includes, inter alia, failing to pay overtime at the

rate of one and one-half times the FLSA Collective’s regular hourly rate for hours worked in

excess of 40 in a workweek.

       53.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith and

has caused significant damage to the FLSA Collective.

       54.     Defendants did not keep complete records, as required by law, of hours worked

and wages earned by plaintiff and the FLSA Collective.

       55.     The FLSA Collective would benefit from the issuance of a court-supervised

notice of the present lawsuit and the opportunity to join the present lawsuit. Those similarly

situated employees are known to defendants and are readily identifiable and can be located

through defendants’ records, which they are required to maintain pursuant to the FLSA and

NJWHL. Those similarly situated employees should be notified of and allowed to opt into this

action pursuant to 29 U.S.C. § 216(b).

                              CLASS ACTION ALLEGATIONS

       56.     Plaintiff brings the Second Claim against defendants as a class action for unpaid

overtime on behalf of himself and other employees similarly situated pursuant to Rule 23(b)(2)


                                                  7
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 8 of 15 PageID: 8



and (b)(3) of the Federal Rules of Civil Procedure and pursuant to N.J.S.A. 34:11-56a25.

N.J.S.A. 34:11-56a25 provides in pertinent part, “An employee shall be entitled to maintain the

action for and on behalf of himself or other employees similarly situated, and such employee and

employees may designate an agent or representative to maintain such action for and on behalf of

all employees similarly situated.”

       57.     Plaintiff is a member of a class of employees of similarly situated individuals

which includes current and former non-tipped, non-exempt restaurant employees, including

Chefs, Cooks, Salad Preparers, Food Preparers, Pizza Makers and Dishwashers employed by

defendants at Mangiamo at any time, during the period permitted by N.J.S.A. 34:11-56a25.1

prior to the filing of the action through entry of judgment in this action (the “New Jersey Class”).

       58.     The persons in the New Jersey Class are so numerous that joinder of all members

is impracticable. Further, N.J.S.A. 34:11-56a25 statutorily provides for a class action, without

regard to the number of members, to enforce rights protected by the NJWHL. The exact number

of the New Jersey Class members is unknown to plaintiff at this time, but there are believed to be

at least 20 such persons.

       59.     The identities of the New Jersey Class members are known to the defendants and

are contained in the employment records that the defendants are required to create and maintain

pursuant to the FLSA and NJWHL.

       60.     Plaintiff is similarly situated to the New Jersey Class because plaintiff and the

New Jersey Class performed similar work under similar terms and conditions of employment,

and sustained similar damages arising out of defendants’ policies and conduct in violation of the

NJWHL.

       61.     The New Jersey Class members work, or have worked, for the defendants in New

Jersey as restaurant workers and were not paid New Jersey State mandated overtime pay by the


                                                 8
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 9 of 15 PageID: 9



defendants. They have sustained similar types of damages as a result of defendants’ willful

failure to comply with the NJWHL and supporting regulations of the New Jersey Department of

Labor and Workplace Development (“NJDOL”) contained in the New Jersey Administrative

Code (“NJAC”).

        62.    Defendants did not keep complete records, as required by law, of hours worked

and wages earned by plaintiff and the New Jersey Class.

        63.    Plaintiff will fairly and adequately protect the interests of the members of the

New Jersey Class and has retained counsel competent and experienced in complex class action

litigation.

        64.    Plaintiff has no interests that are contrary to or in conflict with those of the other

members of the New Jersey Class.

        65.    Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a class action.

        66.    Common questions of law and fact exist as to all members of the New Jersey

Class that predominate over any questions affecting solely individual members. Among the

questions of law and fact common to the New Jersey Class are:

               a. whether Defendant violated the NJWHL and the supporting NJDOL
                  regulations; and

               b. whether Defendant failed to pay its non-exempt, non-tipped restaurant
                  worker’s all overtime wages due at a rate of one and-one-half-times their
                  regular hourly rate for all hours worked in excess of 40 in a workweek in
                  violation of the NJWHL.

        67.    Defendant has acted or refused to act on grounds generally applicable to the New

Jersey Class, thereby making appropriate relief with respect to the New Jersey Class as a whole.

        68.    A class action pursuant to N.J.S.A. 34:11-56a25 is superior to other available

methods for the fair and efficient adjudication of this controversy. Since damages suffered by


                                                  9
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 10 of 15 PageID: 10



individual New Jersey Class members may be relatively small, the expense and burden of

individual litigation makes it virtually impossible for plaintiff and the New Jersey Class

members to individually seek redress for the wrongful conduct alleged.             Individual class

members lack the financial resources to conduct a thorough examination of defendants’

compensation practices to prosecute vigorously a lawsuit against defendants to recover such

damages. Class litigation is superior because it will obviate the need for unduly duplicative

litigation.

        69.    This action is properly maintainable as a class action on behalf of plaintiff, and

other employees similarly situated, pursuant to FRCP Rule 23 and N.J.S.A 34:11-56a25.

                                  FACTUAL ALLEGATIONS

        70.    At all relevant times, Hani operated and managed Mangiamo.

        71.    At all relevant times, Sameh operated and managed Mangiamo.

        72.    Throughout his employment, plaintiff’s primary duties were to prepare salads and

food. His duties included slicing tomatoes, cutting lettuce, preparing other toppings for salads,

and making salads.

        73.    At all relevant times, defendants recorded plaintiff’s and other restaurant workers’

hours of work first by having the workers orally notifying the managers when they arrived at the

restaurant and when they were leaving the restaurant, which the managers recorded. Thereafter,

in or about 2018, a Point of Sale (POS) electronic system was installed at Mangiamo, which

recorded hours of work for each restaurant worker.

        74.    At all relevant times, plaintiff and other restaurant workers typically worked at

least 74 hours per workweek.

        75.    At all relevant times, plaintiff and other restaurant workers generally worked six

days per week with the following, or close to the following schedule: Sunday through Thursday,


                                                10
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 11 of 15 PageID: 11



10:00 a.m. to 10:00 p.m. and Friday through Saturday 10:00 a.m. to 11:00 p.m., with one day off

per week.

         76.   Plaintiff and other restaurant workers did not receive any uninterrupted meal or

rest breaks during the workday. Any food eaten was done so while working.

         77.   Plaintiff and other restaurant workers were paid on a weekly basis in cash and/or

check.

         78.   The pay period at Mangiamo went from Monday to Sunday. Non-tipped

restaurant workers were generally paid once a week on Tuesdays.

         79.   All of the restaurant workers, except for the pizza makers, were paid on a flat

salary basis, regardless of the number of hours they worked in a week. Pizza makers were paid

on an hourly basis the same hourly rate, regardless of the number of hours they worked in a work

week.

         80.   Defendants failed to pay plaintiff and other restaurant workers overtime pay at

one and one half (1 ½) times their hourly rate for hours worked in excess of 40 per workweek.

         81.   Examples of such weekly pay periods in 2018 include pay periods ending on

March 5, May 21, June 18, August 27, and October 1, 2018.

         82.   Examples of such weekly pay periods in 2017 include pay periods ending on

January 9, April 24, July 10, and October 16, 2017.

         83.   Examples of such weekly pay periods in 2016 include pay periods ending on

January 11, April 25, July 11, and October 17, 2016.

         84.   In each of the identified pay periods above, plaintiff worked at least 74 hours.

         85.   Defendants did not provide the plaintiff or the other restaurant workers any

written notification of the hours they worked or wages paid in a workweek.




                                                11
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 12 of 15 PageID: 12



        86.     Defendants have violated the recordkeeping requirements of the FLSA, 29 U.S.C.

§211(c), N.J.S.A. 34:11-56a20 and N.J.A.C. 12:56-4.1 and 4.2

        87.     Defendants failed to post, in a conspicuous, unobstructed place, pursuant to

N.J.S.A. 34:11-56a21, the “New Jersey State Wage and Hour Law Abstract,” prescribed by the

NJDOL, setting forth the state minimum wage and overtime requirements in English and

Spanish.

        88.     Defendants failed to post in a conspicuous, unobstructed place, pursuant to 29

C.F.R. §516.4, a poster prescribed by the U.S. Department of Labor, Wage and Hour Division,

setting forth federal minimum wage and overtime requirements in English and Spanish.


                                            FIRST CLAIM
                             (Fair Labor Standards Act – Unpaid Overtime)

        89.     Plaintiff and the FLSA Collective repeat and reallege all foregoing paragraphs as

if fully set forth herein.

        90.     Defendants are required to pay plaintiff and the FLSA Collective one and one-half

(1½) times the regular rate of pay for all hours they worked in excess of 40 in a workweek

pursuant to the overtime wage provisions of the FLSA, 29 U.S.C. § 207, et seq.

        91.     Defendants have failed to pay plaintiff and the FLSA Collective the overtime

wages to which they are entitled under the FLSA, even though plaintiff and the FLSA Collective

have regularly worked more than 40 hours per workweek.

        92.     For example, plaintiff worked as a salad preparer at least 74 hours each and every

workweek from on or about January 1, 2015 to on or about December 31, 2018.

        93.     For each of those workweeks, defendants failed to pay plaintiff overtime wages to

which he was entitled under the FLSA.




                                                 12
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 13 of 15 PageID: 13



        94.     Defendants were aware or should have been aware that the practices described in

this Claim were unlawful and have not made a good faith effort to comply with the FLSA with

respect to the compensation of plaintiff and the FLSA Collective.

        95.     Defendants’ violations of the FLSA have been willful and, therefore, a three-year

statute of limitations applies pursuant to the FLSA, 29 U.S.C. § 255(a).

        96.     As a result of defendants’ willful violations of the FLSA, plaintiff and the FLSA

Collective have suffered damages by being denied overtime pay in accordance with the FLSA

and are entitled to recovery of such amounts, liquidated damages, pre- and post-judgment

interest, attorneys’ fees and costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                                    SECOND CLAIM
                      (New Jersey Wage and Hour Law – Unpaid Overtime)

        97.     Plaintiff and the New Jersey Class repeat and reallege all foregoing paragraphs as

if fully set forth herein.

        98.     Under the NJWHL, defendants are required to pay plaintiff and the New Jersey

Class one and one half (1 ½) times the regular rate of pay for all hours they worked in excess of

40 hours in a workweek.

        99.     Plaintiff and the New Jersey Class have regularly worked more than 40 hours per

week.

        100.    Defendants have failed to pay plaintiff and the New Jersey Class members the

overtime wages to which they are entitled under the NJWHL.

        101.    For example, plaintiff worked at least 74 hours each and every workweek from on

or about January 1, 2015 to on or about December 31, 2018, as a salad preparer in the restaurant.

        102.    For each of those workweeks, defendants failed to pay plaintiff the overtime

wages to which he was entitled under the NJWHL.



                                                13
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 14 of 15 PageID: 14



       103.      Defendants were aware or should have been aware that the practices described in

this Claim were unlawful and did not made a good faith effort to comply with the NJWHL with

respect to the compensation of plaintiff and the New Jersey Class.

       104.      Defendants have willfully violated the NJWHL by knowingly and intentionally

failing to pay plaintiff and the New Jersey Class members overtime wages.

       105.      Due to defendants’ violations of the NJWHL, plaintiff and the New Jersey Class

members are entitled to recover their unpaid overtime wages, reasonable attorneys’ fees and

costs of the action, pre- and post-judgment interest and any other compensation or remedy

provided for by N.J.S.A. 34:11-56a25.

                                      PRAYER FOR RELIEF

            WHEREFORE, plaintiff, the FLSA Collective, and the New Jersey Class respectfully

request that this Court enter a judgment:

       a.        certifying the case as a collective action for the violations of the FLSA, as it

pertains to the First Claim under the FLSA, 29 U.S.C. § 216(b), for the employees described

herein and designating plaintiff’s counsel as counsel for the FLSA Collective;

       b.        designating the named plaintiff as representative of the FLSA Collective;

       c.        certifying the case as a class action with respect to employees similarly situated,

pursuant to N.J.S.A. 34:11-56a25 and FRCP Rule 23, as it pertains to the Second Claim for the

employees described herein, certifying plaintiff as the class representative, and designating

plaintiff’s counsel as counsel for the New Jersey Class;

       d.        authorizing the issuance of notice at the earliest possible time to all restaurant

workers who were employed by defendants during the three years immediately preceding the

filing of this action. This notice should inform them that this action has been filed, describe the

nature of the action, and explain their right to opt into and participate in this lawsuit;


                                                   14
Case 2:19-cv-21128-CCC-SCM Document 1 Filed 12/05/19 Page 15 of 15 PageID: 15



       e.      declaring that defendants have violated the overtime provisions of the FLSA and

NJWHL;

       f.      declaring that defendants’ violations of the FLSA were willful;

       g.      awarding plaintiff, the FLSA Collective, and the New Jersey Class damages for

overtime compensation under the FLSA and NJWHL;

       h.      awarding plaintiff and the FLSA Collective liquidated damages under the FLSA;

       i.      awarding plaintiff, the FLSA Collective, and the New Jersey Class pre- and post-

judgment interest under the FLSA and NJWHL;

       j.      awarding plaintiff and the New Jersey Class all damages provided for by N.J.S.A.

34:11-56a25;

       k.      awarding plaintiff, the FLSA Collective, and the New Jersey Class reasonable

attorneys’ fees and costs pursuant to the FLSA and NJWHL; and

       l.      awarding such other and further relief as the Court deems just and proper.




                              LAW OFFICES OF MITCHELL SCHLEY, LLC

                              By:    s/Mitchell Schley
                                     Mitchell Schley
                                     197 Route 18, Suite 3000
                                     East Brunswick, NJ 08816
                                     (732) 325-0318
                                     mschley@schleylaw.com
                                     Attorneys for Plaintiff and FLSA
                                     Collective and New Jersey Class


Dated: December 5, 2019




                                               15
